— Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered April 12, 1990, which declared *536that third-party defendant is not obligated to defend or indemnify third-party plaintiff, unanimously affirmed, with costs.
The evidence adduced at trial supports the finding that the vehicle involved in the accident was being used to carry persons for a fee, an occurrence clearly within the exclusionary clause relied on by third-party defendant (see, Government Employees Ins. Co. v Kligler, 42 NY2d 863). The "public or livery conveyance” exclusion herein differs from the "limited, special use” to which such an exclusion would not apply (compare, American Fid. Fire Ins. Co. v Pardo, 32 AD2d 536, 537). Concur — Milonas, J. P., Wallach, Kassal and Rubin, JJ.